Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 06/04/2020.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted on 06/04/2020 and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEIJING QIYI (CN 1064071780 A) in view of BEIJING SOGOU (CN 101989128 A) . 

Regarding claims 1, 8 and 15, BEIJING QIYI teaches compute -implemented method, system and computer program product comprising a computer readable storage medium having program instructions embodied therewith comprising:

receiving, by a processor, a message from a user (see abstract);

identifying an ambiguous concept in the message (abstract and S101 in Fig. 1, identifying an entity of for identification, Page 6 of the Foreign Reference and [0041-0077]);

determining a plurality of concept candidates corresponding to the ambiguous concept (S101 in Fig. 1, identifying an entity of for identification, Page 6 of the Foreign Reference and [0041-0077]);

determining, for each of the plurality of concept candidates (this reads on calculating the matching degree of the identified pre-set field information and the pre-set field information of each item, see page 10 the Foreign Reference and [0041-0077]) 

ranking the plurality of concept candidates based on the determined similarity scores (reads on corresponding degree of the highest matching degree can be determined as the actual meaning, see page 10 of Foreign Reference and [0041-0077]); and

determining that the ambiguous concept corresponds to a top-ranked concept candidate of the ranked plurality of concept candidates (see pages 11-12 of Foreign Reference and corresponding  [0041-0077]).

BEIJING QIYI does not specifically teach “a respective similarity score based on user-specific concept metrics corresponding to the user” as recited in the independent claims. 

However, BEIJING SOGOU teaches user’s word library, wherein words input by the user can be recorded in the user word library independently and independent word frequency also can be recorded in the user word library. When the input method searches the candidates word according to the pinying string, the user word library and system word library are integrated to perform overall candidate word sequencing. Note that the claimed “user-specific concept metrics” as claimed in the independent claims reads on word libraries being regarded as a unified system word library. Also, the claimed “ambiguous concept” reads on the user inputs the pinying string “jiandan”, if the user finally selects word “reduce”, the frequency of the word “reduce” in the system word library will be increased by 1 and the frequency of the word “reduce” becomes 81 (see Foreign References [0003-0006] and corresponding translation pages).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of assigning a score for selected word in the word library, as taught by SOGOU, into the teaching of QIYI in order to distinguish ambiguous word(s) that are detected or repeated within a text/message.   

Regarding claims 2, 9 and 16, the combination of QIYI in view of SOGOU teaches wherein the user-specific concept metrics comprise a plurality of unambiguous concepts that have been identified in text corresponding to the user, and, for each of the plurality of unambiguous concepts, a respective count (see QIYI, pages 3 and 5 of the Foreign Reference and corresponding [0041-0077]).

Regarding claims 3, 10 and 17, the combination of QIYI in view of SOGOU teaches wherein each similarity score is determined based on a concept embedding corresponding to a natural language processing service and the respective counts for each of the plurality of unambiguous concepts (see QIYI, page 10 of Foreign Reference and corresponding [0041-0077]).

Claims 4, 11 and 18 recite “wherein the user-specific concept metrics correspond to an application used by the user to send the message”. The Examiner takes Official Notice that the use of an “application” as recited in dependent claims 4, 11 and 18 is well known feature in the art and obvious limitations within the teachings of QIYI and SOGOU.  

Claims 5, 12 and 19 recite wherein the user-specific concept metrics correspond to a group of users that includes the user that sent the message”. The Examiner takes Official Notice that the use of an “application” as recited in dependent claims 5, 12 and 19 is well known feature in the art. Having a message send from a specific user within a group is considered  obvious and well known feature that does not rise the invention o the level of patentability.   

Claims 6 and 13 recite “wherein identifying the ambiguous concept in the message comprises determining that the message is shorter than a threshold message length”. Note that both QIYI and SOGOU related to determining ambiguity within a text (see QIYI, page 6 of the Foreign Reference and [0041-0077]). Neither QIYI nor SOGOU specifically teach “message length” as recited in dependent claims 6 and 13. However, this limitation is considered obvious within the teachings of QIYI and SOGOU since a length of a message can easily be determined just as ambiguous concept can be determined within the message as discussed in (see QIYI, page 6 of the Foreign Reference and [0041-0077]). 

Regarding claims 7 and 14, the combination of QIYI in view of SOGOU teaches processing the message by a natural language processing service based on the top-ranked concept candidate (see QIYI ,pages 11-12 of Foreign Reference and corresponding [0041-0077]).

Independent claims 20 and 23 which recite “a computer-implemented method and system comprising: receiving, by a processor, text corresponding to a first user, identifying an unambiguous concept in the text corresponding to the first user; and incrementing a count corresponding to the unambiguous concept in user-specific concept metrics corresponding to the first user” are rejected for the same reasons addressed in independent claims 1, 8 and 15. 

Dependent claims 21 and 24 are rejected for the same reasons addressed in dependent claims 5, 12 and 19. 

Dependent claims 22 and 25 that recite “receiving a message, wherein the message is received from one of a second user of the group of users and an instance of the application; identifying an ambiguous concept in the message; determining a plurality of concept candidates corresponding to the ambiguous concept; determining, for each of the plurality of concept candidates, a respective similarity score based on the user-specific concept metrics; ranking the plurality of concept candidates based on the respective similarity scores; and determining that the ambiguous concept corresponds to a top-ranked concept candidate of the ranked plurality of concept candidates” are rejected for the same reasons addressed in independent claims 1, 8, 15, 20 and 23.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652